Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 2, 4-22, and 24-41 are pending in the instant application. Claim 41 is new and is drawn to the elected invention and species. The examiner notes Applicant’s request to have previously withdrawn claims 24-33 to now be rejoined is denied for the time being. It is Applicant’s due diligence to state on record which claims properly read on the elected species and not the examiner. Thus, claims 13-15, 17-19, and 24-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-2,4-12,16,20-22 and 39-41 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 5/21/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 10/5/2021.

Status of Rejections
35 USC § 112 (b)

The rejection of claims 9, 21, and 40 is maintained.

Applicant’s response, see Remarks, filed 10/5/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 5/21/2021, has been fully considered but is not found fully persuasive.
To reiterate the rejection stated of record, claims 9 and 11 recite variable “m” with no definition for said variable. Applicants have amended claim 11 to clarify the indefinite issue. However claim 9 has not been amended to obviate the rejection. Thus the rejection is maintained. Correction is required. The examiner also notes that claims 21 and 40 have not been addressed regarding the indefinite claim language which recites several options (e.g. (a)-(c)) but does not clearly articulate that these options are all required, individually, or just some as in the last recited option.


New Objections and Rejections
Claim Objections
Claim 10 is objected to because it recites the language “ m =1,2,or 3” more than once. Correction is required.



Claim Rejections - 35 USC § 112 (1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-12,16,20-22 and 39-41 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection set forth herein is in reference to currently amended claim 1 only, which is different than what was previously presented. Thus, any arguments put forth by Applicant regarding the enablement rejection prior of record has not been considered since this is considered a new rejection.
The examiner will consider any arguments in response to this new rejection in a proper response to this office action.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state 

The analysis is as follows: 
(1) Breadth of claims.
(a) Scope of the compounds. 
	(b) Scope of the diseases covered. Disorders of the eye have a vast range. The examiner notes that the claims have been amended to recite conditions of the eye “comprising an ocular deformation condition”. The examiner, using the broadest reasonable interpretation, views the language as broad and is not exclusive to just “ocular deformation conditions” since the language embraces the open language “comprising”. Thus, the language may include other eye conditions besides those associated with ocular deformations. Even in itself the language described in the specification for “ocular deformation conditions” is broad as stated below:

    PNG
    media_image1.png
    130
    611
    media_image1.png
    Greyscale
.

	Eye inflammations include scleritis and episcleritis, inflammation of tissues on the sclera, which includes syphilitic episcleritis, tuberculous episcleritis and zoster scleritis.  
	Iridocyclitis, inflammation of the iris and the ciliary body comes in numerous forms.  Chronic iridocyclitis is most commonly secondary to diseases such as ankylosing spondylitis, Behçet's syndrome, inflammatory bowel disease, juvenile rheumatoid arthritis, Reiter's syndrome, sarcoidosis, syphilis, tuberculosis, and Lyme disease. There are also acute or recurrent forms, along with lens-induced iridocyclitis.  It can be granulomatous or non-granulomatous.
Inflammation of lacrimal passages includes acute dacryocystitis (caused by staphylococci or streptococci), dacryopericystitis, acute lacrimal canaliculitis, chronic dacryocystitis, chronic lacrimal canaliculitis and mucocele.
Inflammation of the orbit includes abscess of the orbit, orbital cellulitis, osteomyelitis of the orbit, orbital periostitis, tendonitis and granuloma of orbit.
Chorioretinal inflammations are varied. There is focal chorioretinitis, focal choroiditis (including multifocal choroiditis and panuveitis (MCP)), focal retinitis and focal retinochoroiditis. These four also exist in a disseminated form. There is also Posterior cyclitis, e.g. pars planitis. Also included is Vogt-Koyanagi-Harada syndrome (Harada's disease), an acute inflammatory, immune-mediated disorder that can cause choroidal neovascularization, severe chorioretinal atrophy, and secondary glaucoma.  There are infective forms of chorioretinitis, notably syphilitic, tuberculous, and toxoplasmic.  Other forms include albuminuric retinitis and renal retinitis.

	Cataract disorders include senile incipient cataract (which can be coronary, cortical, or punctate), and also includes subcapsular polar senile cataract (which can be anterior or posterior). Senile nuclear cataract includes cataracta brunescens and sclerosis cataract. There is also morgagnian type senile cataract, including senile hypermature cataract, and some combined forms. 
Non-senile cataract forms include infantile, juvenile and presenile cataracts, traumatic cataract, and the so-called “Complicated cataract”, which includes glaucomatous flecks (subcapsular), cataract in chronic iridocyclitis, and cataract secondary to ocular disorders. There are also drug-induced cataracts, Soemmerring's ring and assorted secondary cataracts. That latter category includes myotonic cataract, 
	Other lens disorders include congenital lens malformations, mechanical complications of intraocular lens, aphakia and pseudophakia and any form of dislocation of the lens.
Keratitis comes in diverse forms. The corneal ulcers can be central, marginal, perforated, ring, with hypopyon or NOS.  There is also the related Mooren ulcer. Form of superficial keratitis without conjunctivitis include keratitis itself, which can be areolar, filamentary, nummular, stellate, striate or superficial punctate.  There is also photokeratitis which includes corneal flash burns and snow blindness.
Keratoconjunctivitis includes vernal keratoconjunctivitis and atopic keratoconjunctivitis, both allergic forms, as well as exposure keratoconjunctivitis,  neurotrophic keratoconjunctivitis, and phlyctenular keratoconjunctivitis. There is also Keratoconjunctivitis sicca, which comes in two forms: Aqueous tear-deficient keratoconjunctivitis sicca (caused by inadequate tear volume) and evaporative keratoconjunctivitis sicca (caused by poor tear quality).  Ophthalmia nodosa and superficial keratitis with conjunctivitis is generally classified here.  Other forms of keratitis include feline eosinophilic keratitis and  interstitial Keratitis (Parenchymatous Keratitis, aka deep keratitis), and a variant form, Cogan's syndrome. There are also numerous forms of pathogenic keratitis, Including Amoebic keratitis, bacterial keratitis (including Contact lens acute red eye (CLARE)), fungal keratitis, herpes simplex keratitis (dendritic keratitis), and herpes zoster keratitis. River blindness arises from inflammation of the eye caused by larvae (microfilaria) of the nematode Onchocerca 
Corneal neovascularization, commonly arising from contact lens wear includes ghost vessels and pannus. There are assorted forms of Corneal scars and opacities, including adherent leukoma and central corneal opacity, and corneal clouding from Scheie syndrome (which arises from the metabolic disorder Mucopolysaccharidosis I). 
	Corneal pigmentations and deposits include haematocornea, Kayser-Fleischer ring, Krukenberg's spindle and Staehli's line.
	The corneal deformities include corneal ectasia, corneal staphyloma, descemetocele, and keratoconus (an increasingly conical shape to the cornea).
	Other Corneal problems include Bullous keratopathy; a fold or rupture in Descemet's membrane; types of corneal degeneration, especially arcus senilis and band keratopathy.  There are also forms of hereditary corneal dystrophies, which can be epithelial, granular, lattice and macular. Fuchs’ endothelial dystrophy is included with this.  There is also anaesthesia of the cornea, hypaesthesia of the cornea, and recurrent erosion of the cornea.
 	Degeneration of iris and ciliary body include iridoschisis, iris atrophy (which can be essential or progressive), miotic pupillary cyst, and translucency of iris.  There is also pigmentary degeneration of the iris and degeneration of the pupillary margin.
There are cysts of the iris, ciliary body or anterior chamber, which can be exudative or parasitic, there are implantation cysts and the miotic pupillary cyst.

Other disorders of iris and ciliary body include hyphaema, neovascularization of iris or ciliary body, rubeosis of iris.
	Disorders of conjunctiva (other than the conjunctivitis listed above) include the conjunctival degenerations and deposits, including conjunctival argyrosis (argyria), concretions, pigmentation and xerosis NOS.  There are also conjunctival scars (symblepharon), conjunctival haemorrhage (includeing subconjunctival hemorrhage), conjunctival aneurysms, conjunctival hyperaemia, conjunctival edemas, pterygium and pseudopterygium.
Disorders of lacrimal system, aside from inflammation of lacrimal passages mentioned above, include dacryoadenitis, chronic enlargement of lacrimal gland, dacryops, dry eye syndrome, lacrimal cyst, lacrimal gland atrophy, epiphora, and lacrimal fistula. Stenosis and insufficiency of lacrimal passages includes dacryolith, eversion of lacrimal punctum, and stenosis of lacrimal canaliculi, ducts and sacs. There are also assorted congenital malformations of lacrimal system. 
Disorders of the orbit, other than inflammations listed above, include orbital haemorrhage, oedema of the orbit, cyst of orbit, Enophthalmos, echinococcus infection of orbit, myiasis of orbit and dysthyroid exophthalmos. Deformities of the orbit include atrophy and exostosis of the orbit.

	There are a variety of retinal detachments and breaks. These include detachment of retinal pigment epithelium, rhegmatogenous retinal detachment, serous retinal detachment, central serous chorioretinopathy, and proliferative vitreo-retinopathy with retinal detachment.   Retinal breaks without detachment include horseshoe tear of retina and round hole of retina, both without detachment.
There are also chorioretinal scars after surgery for detachment, and peripheral retinal degeneration without break. There is also tractional retinal detachment.
Retinal cysts include cyst of ora serrata, parasitic cyst of retina, pseudocyst of retina, and microcystoid degeneration of retina.
Retinoschisis can be hereditary, as in X linked juvenile retinoschisis and familial foveal retinoschisis, or degenerative, either in typical or reticular form, can be tractional, or can be exudative, often secondary to optic disc pit. 
Retinal vascular occlusions include the vein occlusions, which can be central, incipient, partial, or tributary. There is also amaurosis fugax, transient retinal artery occlusion, central retinal artery occlusion, Hollenhorst's plaque, retinal microembolisms, and retinal artery occlusions, which can be branched or partial.

Also included are the microvascular abnormalities of the retina, which would cover diabetic retinopathy (which includes both nonproliferative diabetic retinopathy (NPDR) and proliferative diabetic retinopathy (PDR)), retinopathy of prematurity, retinal hemorrhages (including the blot and flame-shaped hemorrhages), microaneurysms, arteriovenous nicking, focal arteriolar narrowing, arteriolar wall thickening, and Cotton wool spots (soft exudates).
Macular degeneration is a general category of retinal diseases which vary according to both a-wave and b-wave electrophysiology, dark adapted sensitivity, and bleaching adaptation. The most common category is age-related macular degeneration, which comes as neovascular or exudative AMD, the “wet” form, and as Central geographic atrophy, the “dry” form of AMD.  The second type is juvenile macular degeneration, which includes Stargardt’s disease (fundus flavimaculatus), Best’s Disease (vitelliform dystrophy), Doyne's Disease (honeycomb retinal dystrophy), Malattia levintinese, Sorsby’s Disease (fundus dystrophy), and Autosomal dominant hemorrhagic macular dystrophy.  A third group are the pattern dystrophies such as vitreoretinochoroidopathy, adult onset foveomacular vitelliform dystrophy (AOFVD), fundus pulverulentus, butterfly-shaped pigment dystrophy, reticular dystrophy of the RPE, and multifocal pattern dystrophy simulating fundus flavimaculatus. Cone-rod dystrophy is generally taken as a form of macular degeneration, although it must be noted that some consider only AMD to be a true macular degeneration, and the other disorders sufficiently different that they should not be included.  Other retinal 
	In addition to those, other degenerations of macula and posterior pole include macular cysts, hole of macula, degenerative drusen, and puckering of macula, along with Kuhnt-Junius degeneration and toxic maculopathy.
Other retinal disorders include atherosclerotic retinopathy, Coats retinopathy, exudative retinopathy, proliferative sickle-cell retinopathy,hypertensive retinopathy, retrolental fibroplasia, Proliferative vitreo-retinopathy. There are Peripheral retinal degenerations which can be, lattice, microcystoid, palisade, paving stone or reticular. There is also retinal dystrophy arising from lipid storage disorders.
	Glaucoma comes in several forms. Angle-closure glaucoma can be acute chronic, or intermittent. Primary open-angle glaucoma can be capsular with pseudoexfoliation of lens, chronic simple, low-tension or pigmentary. There is also Ocular hypertension, absolute glaucoma, congenital glaucoma and forms of traumatic glaucoma due to birth injury, eye inflammation or other eye disorders, or to drugs. 
	Disorders of the vitreous body include vitreous prolapse, vitreous syndrome following cataract surgery, vitreous haemorrhage, crystalline deposits in vitreous body, vitreous membranes and strands, vitreous degeneration and vitreous detachment. Some of these give rise to “floaters”.
	Disorders of the globe of the eye, or bulbus oculi, include forms of endophthalmitis, especially panophthalmitis, vitreous abscess, parasitic endophthalmitis and sympathetic uveitis. Degenerative disorders of globe include chalcosis, siderosis of 
	Disorders of the eye incudes color vision deficiencies, including achromatopsia, acquired color vision deficiency, color blindness in many forms, deuteranomaly, deuteranopia, protanomaly, protanopia, tritanomaly and tritanopia. Subjective visual disturbances include asthenopia, day blindness, hemeralopia, metamorphopsia, photophobia, scintillating scotoma, sudden visual loss, and visual halos.  There is also amblyopia, which can be anisometropic, deprivation, or strabismic, as well as diplopia (double vision).
	Binocular vision disorders include abnormal retinal correspondence, fusion with defective stereopsis, simultaneous visual perception without fusion, and suppression of binocular vision.  Visual field defects include enlarged blind spot, generalized contraction of visual field, hemianop(s)ia (which can be heteronymous or homonymous), and quadrant anop(s)ia. There are also scotoma, which can be arcuate, Bjerrum, central or ring.
There are a number of forms of night blindness, including Congenital Stationary Night Blindness (which exists in three forms, autosomal dominant, autosomal recessive, and X-linked), Oguchi's disease, and others. It also includes general visual impairment up to complete blindness. That is, the claims embrace restoring vision to one who is totally blind. 
	Postprocedural disorders of the eye include bleb associated endophthalmitis, chorioretinal scars after surgery for detachment, inflammation 
It includes various forms of Ocular Albinism, including X-linked ocular albinism, autosomal recessive albinism, Aland Island Eye Disease, and about a dozen different forms of Oculocutaneous Albinism.
Cancer of the eye depends very much on which structure of the eye or its adnexa is involved.  Choroidal tumors include choroidal melanoma, ciliary body melanoma  choroidal osteoma  and metastatic choroidal tumors, including tumors from the lung, breast, prostate, kidney, thyroid and blood. Iris tumors include iris melanoma, malignant iris melanocytoma, and anterior uveal metastasis, most commonly from breast, lung, prostate, skin, kidney, colon and thyroid. Retinal tumors include retinal pigment epithelium tumors, and retinoblastoma. Conjunctival tumors are quite varied, and include conjunctival kaposi's sarcoma, epibulbar dermoid, lymphoma of the conjunctiva, pigmented conjunctival tumors (a malignant melanoma), and squamous carcinoma (including intraepithelial neoplasia of the conjunctiva). Infiltrative intraocular tumors include chronic lymphocytic leukemia, infiltrative choroidopathy and intraocular lymphoma. Orbital tumors include adenoid cystic carcinoma of the lacrimal gland, lymphangioma of the orbit, orbital pseudotumor, and orbital rhabdomyosarcoma.
There are numerous forms of strabismus. The category of paralytic strabismus has the Third [oculomotor] nerve palsy, fourth [trochlear] nerve palsy, and sixth [abducent] nerve palsy (aka Abducens Nerve Palsy). This also includes the ophthalmoplegia: total (external) ophthalmoplegia, progressive external 
The non-paralytic forms of include convergent concomitant strabismus, include the esotropias, which can be alternating or monocular, and which comes in numerous forms: Congenital, acquired, Accommodative, infantile, “Esotropia with High AC/A Ratio”, and pseudoesotropia.
There is also divergent concomitant strabismus, including exotropia (again, alternating or monocular), vertical strabismus (both hypertropia and hypotropia), intermittent esotropia, intermittent exotropia (again, alternating or monocular), concomitant strabismus, cyclotropia, microtropia, monofixation syndrome, alternating hyperphoria, esophoria, and exophoria.
There is also mechanical strabismus, which covers Brown's sheath syndrome, strabismus due to adhesions, and traumatic limitation of duction of eye muscle. Duane's syndrome, Brown’s Syndrome, Mobius Syndrome, and Congenital Fibrosis Syndrome are also classified as a strabismus.
Asides from the strabismuses, there are some other disorders of binocular movement, notably Palsy of conjugate gaze, Convergence insufficiency and excess and Internuclear ophthalmoplegia. Other Oculomotor deficiencies include  Athabaskan Brainstem Dysgenesis Syndrome (ABDS) and Bosley-Salih-Alorainy syndrome. There is also a form of hypometric saccades arising from Ataxia-telangiectasia, an autosomal recessive genetic disorder.
There are a number of disorders of refraction and accommodation. Hyperopia (farsightedness, or hypermetropia) is generally classified into three types: simple 
Anisometropia is the condition in which the two eyes have unequal refractive power; one may be nearsighted and the other farsighted. 
Aniseikonia is an ocular condition where there is a significant difference in the perceived size of images. It can occur as an overall difference between the two eyes, or as a difference in a particular meridian. It can arise naturally, e.g. caused by aphakia, or be a consequence of a refractive error in eyeglasses.
Other disorders of disorders of refraction and accommodation include presbyopia, spasm of accommodation, paresis of accommodation and internal ophthalmoplegia.
 	Other eye disorders include ocular pemphigoid, equatorial staphyloma and scleral ectasia, nystagmus, ocular pain, occlusion of the central retinal vein, retinal ischemia,  angiospasms of retinal arterioles,  dilation of retinal veins, ocular-retinal developmental disease, papilledema, compressive optic neuropathy,  Stevens-Johnson syndrome (SJS, a immune-complex–mediated hypersensitivity disorder caused by many drugs, viral infections, and malignancies and is often of unknown origin), retrolental fibroplasia, Cone and Cone-Rod Dystrophies (which come in a variety of 
The above listing does not include disorders of the optic nerve, as it is not clear if these are actually intended.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:  That provided is very limited. The dosage range information .  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the claimed method.
(4) State of the Prior Art:  So far as the examiner is aware, the compounds have not been used for the treatment of eye disorders generally or even ocular deformation conditions of the eye. In fact, there are only a few known treatments for myopia (a specific disease intended to be treated by the claimed compounds) which range from using refractive lenses to refractive surgery. In regard to the relationship of scleral changes during myopic development; it is true that scleral thinning has been found to be associated with the myopic eye. However, research has shown that the development of myopia is not caused by scleral thinning but as a consequence of the disease itself. Even further noting that normal collagen and spacing in the sclera have been found after inducing myopia (see J.A. Summers Rada et al. / Experimental Eye Research 82 (2006) 185–200, page 190, section 5). Therefore, there is no direct evidence provided in the art that reducing scleral thinning does in fact treat myopia itself but is simply speculative. Treatment methods consists of other means as stated previously.
(5)  Working Examples: The specification does not show that myopia is treated successfully using the claimed compounds but simply teaches that a few compounds are capable of reducing scleral thinning. Again the cause of myopia is due to the lengthening of the vitreous chamber (see J.A. Summers Rada et al. section 5 again) and said lengthening is not completely understood. Additionally, there is no other provided guidance as to how to extrapolate the limited information in the disclosure to treating the full scope of diseases claimed as a whole. As stated previously, the art in general does not rectify the issue as well.

(6) Skill of those in the art:
Those of ordinary skill in the art know that the majority of eye problems tend to be untreatable with pharmaceuticals, or are treated only by dealing with the underlying cause itself. There are a very wide range of causes for eye problems, For example, many diseases and disorders can lead to optic atrophy. These includes hereditary disorders (Leber's hereditary optic neuropathy), infectious diseases (syphilis), metabolic disorders such as hyperthyroidism (Graves' disease). Optic atrophy can arise when the optic nerve or nerves did not develop properly. It may also result from inflammation of 
Some are of unknown origin and have no pharmaceutical treatment, e.g. keratoconus.  Most commonly, optic atrophy is idiopathic. Orbital cellulitis, which can be life threatening infections, usually arise from staphylococcus. Hence, these types of inflammations are treated with intravenous antibiotics. 
There is no pharmacological treatment for drusen, pterygium or for Leber's Congenital Amaurosis.  No form of strabismus or any other ocular muscle disorders can be treated with pharmaceuticals. Nor can disorders of refraction and accommodation. This is of no small significance, since disorders of refraction and accommodation as a class are the most common form of eye problems. 
 (7) The quantity of experimentation needed: Because of factors  1b, 6 , this is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-12,16,20-22 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed genus of heptamethine dyes for treating the claimed eye disorders based on the limited information provided in the specification. The only chemical working example is described below:


    PNG
    media_image2.png
    200
    338
    media_image2.png
    Greyscale
which is commonly known as indocyanine green in the art. No where does the specification allude to the use of other heptamethine dyes which may be useful for the claimed method. The claims now recite a genus of heptamethine dyes where the specification provides only one working example. Heptamethine dyes are a subclass of chemical compounds within the cyanine dye family and have many uses as fluorescent dyes. The examiner has already put forth on record that the claimed species is not enabled for the claimed treatment of eye disorders itself. The art does not rectify the issue suggesting that these heptamethine dyes are useful for treating the claimed eye disorders. Thus, how would one skilled in the art expect that Applicant was indeed in possession of the heptamethine dyes if only one working embodiment was presented in the disclosure where it has been shown to not be enabled with respect to the claimed treatment method? Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation.

The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples, nature of the described genus, and issues regarding enablement of the invention, Applicants are not in possession of the claimed genus.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624